Title: To Thomas Jefferson from Enoch Edwards, 12 May 1801
From: Edwards, Enoch
To: Jefferson, Thomas


               
                  Dear Sir
                  Frankford 12 May 1801.
               
               I have had the pleasure to receive your favors of 7 Inst. & 18 April. taken together they contain all Information necessary to our driving on the work with Spirit. I am particularly gratified to find what I have done has given you so much satisfaction. & I have full hopes it will please you in the End—the whole shall be attended to as you direct—
               I repeat again that I hope you will feel no uneasiness about commanding any thing now or here after that you can put into my Power to oblige you—Mrs: Edwards’s Taste in the way of furniture is I think very good, & her Economy & Judgment in purchasing more so. & every thing we wish for that we cannot ourselves buy to the best Advantage, I have some Acquaintances in Town that will do it. giving me no more Trouble than just to put what I want on a Piece of paper—She with great Chearfulness will interest herself in any thing you desire—if you would therefore give me nearly the size of some of your Rooms to be carpeted—she would between now & Autumn keep a look out. & see if she can obtain what the Ladies call bargains. but she is apprehensive there will not before then be a good Apartment. still it will be well enough to have nearly the Dimentions in Case of a Chance—on knowing your Number of square yards she can make Calculations of the bordering, & All for you—and then give you a Recipe—about making them up, which will save much in the Expence & be quite as good, possibly better—with the greatest Regard, & best wishes for your Prosperity & Happiness, I remain most respectfully,
               Your obedt St—
               
                  
                     Eno. Edwards
                  
               
               
                  14th. I delayed this Letter two Days on Account of an Intention to go the City to day.—On conversing with Mr: Hanse he informs Me that the Difference between Morocco. & cloth & callico both, will be not less than than forty or fifty Dollars—the Skins being dear & cut to disadvantage. that Difference is very great & more than I could have imagined. I have not setled that finally with him—the Body is done & gone this day to the Painters. the semicircular light looks better than I thought it would. the Wood of both Body & wheels is most extraordinary
                  Mr: Savage has moved to New York and taken with him all his Paintings—
                  In your next I would be glad you would please to mention how you intend the Carriage shall go to the City of Washington—& if by land. whether you would choose an oiled cloth close cover.—lined with Baize.
                  while sealing this letter a Servant hands me your Note of the 11th. inst. & I open it just to say I really believe it is too late—the day before yesterday the Moment I recd: your letter of the 7th. I sent down instantly my final Order to Mr: Hanse. who had been pushing Me for it. & to my surprise this Morning he informed me it was finished yesterday—In the morning however I send in to know if any alteration could now be made—but I think not with safety to the Body it being all glued & put firm together.
               
            